DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 and 14-20 recite the limitations “base rock” and “loose layer” throughout the claims.  These limitations render the claims indefinite because it is unclear as to what is intended to be claimed by the Applicant.  Specifically, what exactly are these particular features (e.g. is the “base rock” bedrock or any rock suitable to support the pile foundation; is the “loose layer” softer/less dense/weathered bedrock, fill/overburden soil, a combination thereof, etc).  For prosecution on the merits, the Examiner interprets the base rock to be bedrock and the loose layer to be weathered bedrock.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-10 and 13-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Song et al. (WO 201113703).
Regarding claim 1, Song discloses a method for grouting and consolidating a full casing borehole guide prefabricated pile, for foundation construction in water projects (Fig 1f showing a rig mounted on a floating pontoon, an off shore construction) and comprises the following steps: driving a drilling rig carrying a casing (Fig 1c) to perform borehole construction to a preset hole depth to form a borehole; housing the casing (10) in the borehole; implanting a prefabricated pile (30) into the borehole (Fig 1d) so that the prefabricated pile (30) reaches a hole bottom of the borehole (Fig 1e); injecting a slurry (Abstract & Page 4, Paragraph 6 to Page 5, Paragraph 3) into the borehole; pulling out the casing (Abstract & Page 4, Paragraph 6 to Page 5, Paragraph 3) so that the prefabricated pile 30 and an inner cavity of the borehole are fixed and cemented into an integrated structure(S160 in Fig. 1f).
Regarding claims 3-5 and 13, Song further discloses the prefabricated pile has a first grouting channel at the bottom thereof (bottom end of pile 30 is open; Figures 1a-e) and a second grouting channel at the sides thereof (32), and wherein the slurry is injected into the borehole via the grouting channels (Page 4, Abstract & Paragraph 6 to Page 7, Paragraph 12).
Regarding claims 6-8 and 14-20, Song further discloses positioning a drill rig over a borehole location, advancing casing past overburden soil to the bedrock, seating the casing in the bedrock, drilling a rock socket in the bedrock, and removing the cuttings and drilling equipment (Figures 1a-1d; Page 4, Abstract & Paragraph 6 to Page 5, Paragraph 9).  
Specifically regarding claims 7, 8 and 18-20, with respect to performing the method with “loose layer” or a combination of a “loose layer” and “base rock”, the Examiner contends this is envisaged in the method of Song as all variations of potential earth strata combinations are discussed and anticipated with the method. 
Regarding claim 9, Song further discloses the upper end of the prefabricated pile is located above or below a water surface level (Figures 1a-1f).
Regarding claim 10, Song further discloses the slurry comprises a cement slurry and/or mortar and/or chemical slurry (slurry comprises cement, C; Figures 6a & 6b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (WO 201113703) in view of Christians et al. (US 2005/0019104).
Song fails to disclose the step of pre-injecting slurry into the borehole and before solidification of said slurry, implanting the prefabricated pile into the borehole.
Christians teaches a soil stabilization and pile formation method wherein grout is injected into the ground beneath the bottom of a pile, and then the pile is lowered into the grout injected area where it is allowed to cure [Paragraphs 5-7].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Song by adding the injection/lowering step as described by Christians to secure the pile member in strata that is generally too unstable to support a structure; e.g. strata that is too soft/loose, contains too many voids etc. (Paragraphs 2 & 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Verstraeten (US 5697734) discloses a method of installing a prefabricated pile in a similar manner to that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619